PER CURIAM.
This cause now comes on for final hearing. It originated 13 December 1962 upon 'petition of The Florida Bar praying that an order be directed to the respondent, Elmer O. Roberts, requiring him to show cause why he should not be held in contempt for practicing law in violation of the Integration Rule effective 6 December 1955, 31 F.S.A. The petition contained allegations of many instances of the respondent’s practicing law despite his disbarment by order of this court dated 8 April 1959. Rule nisi was issued 20 December 1962. The respondent answered and presented many motions, affidavits, etc., not necessary to detail and, eventually, 3 July 1963, Hon. L. L. Parks, a veteran Circuit Judge, then retired, was appointed a commissioner of this court for the purpose of taking such testimony on the issues as should be offered by the parties and filing his report.
In obedience to the order Judge L. L. Parks heard such testimony as was offered at Ft. Lauderdale, Florida, the 11th day ■of July 1963. Afterward the commissioner .reported to this court his findings that the respondent had been disbarred and had later engaged in the practice of law con■.trary to the disbarment.
The commissioner recommended that this •court find the respondent, Elmer O. Roberts, guilty of contempt of this court and -that such sentence be imposed upon him as in the judgment and discretion of this court •seemed meet.
Being familiar with the record, and being ■urged by Elmer O. Roberts to expedite •determination of the cause, it is the conclusion and judgment of the court that the findings and recommendation of the commissioner, Hon. L. L. Parks, be approved and affirmed in toto, and
It is the order, judgment and sentence of the court that Elmer O. Roberts be confined in the jail of Broward County, Florida, for a period of three months.
It is further ordered that the marshal of this court do, under the provisions of Sec. 4(4), Art. V of the Constitution, F.S.A., cause this order to be executed by the sheriff or sheriff’s deputies of Broward County, Florida.
DONE AND ORDERED in Tallahassee, Florida, 19 February 1964.
THOMAS, Acting C. J, and ROBERTS, THORNAL, CALDWELL and ERVIN, TJ., concur.